Exhibit 10.2

 

 

 

[g212261kc01i001.jpg]

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 4, 2012

 

among

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

COBANK, ACB

as Documentation Agent

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

REVISED SCHEDULES

 

1.01-A

Applicable Rates

2.01

Lenders; Commitments; Percentage Shares

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”), dated as of December 4, 2012 (“First Amendment Effective Date”), is
among TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the several
financial institutions party to this First Amendment as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent, Swing Line Lender and L/C Issuer.  Capitalized terms not otherwise
defined herein shall have the meaning assigned to them in the Credit Agreement
(as hereinafter defined).

 

RECITALS

 

WHEREAS Borrower, Administrative Agent, Lenders, Swing Line Lender, and
L/C Issuer are parties to that certain Amended and Restated Credit Agreement
dated March 30, 2012 (as amended from time to time, the “Credit Agreement”) and,
as applicable, the other Loan Documents, pursuant to which Lenders have made
available to Borrower certain extensions of credit referenced therein on the
terms and conditions contained therein; and

 

WHEREAS Borrower has requested that Administrative Agent and Lenders
(a) increase the Aggregate Floorplan Commitments by $75,000,000.00, (b) modify
certain financial covenants, and (c) further modify the Credit Agreement on the
terms and conditions contained herein; and

 

WHEREAS the Administrative Agent and Lenders have agreed to modify the Credit
Agreement on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I — MODIFICATIONS & CONSENTS

 

SECTION 1.1                                   MODIFICATIONS TO CREDIT AGREEMENT

 

As of the First Amendment Effective Date, except for Section 1.1.4., the
following sections of the Credit Agreement are hereby modified as follows:

 

1.1.1                     The definition of “Floorplan Borrowing Base” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted therefor:

 

“Floorplan Borrowing Base” means as of any date of calculation, an amount, as
set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to the sum of:

 

2

--------------------------------------------------------------------------------


 

(a)                                  90% of the net book value of Eligible New
Equipment Inventory held by Borrower one year or less; plus

 

(b)                                  80% of the net book value of Eligible New
Equipment Inventory held by Borrower more than one year but less than or equal
to two years; plus

 

(c)                                   70% of the net book value of Eligible New
Equipment Inventory held by Borrower more than two years but less than or equal
to three years; plus

 

(d)                                  85% of the net book value of Eligible Used
Equipment Inventory held by Borrower one year or less; plus

 

(e)                                   75% of the net book value of Eligible Used
Equipment Inventory held by Borrower more than one year but less than or equal
to two years; plus

 

(f)                                    65% of the net book value of Eligible
Used Equipment Inventory held by Borrower more than two years but less than or
equal to three years; minus

 

(g)                                   the Floorplan Borrowing Base Reserve.

 

The Borrower, Administrative Agent and the Lenders acknowledge and agree that
(i) the advance rates set forth in this definition are solely to establish the
parameters for Availability, and (ii) this definition does not constitute nor
shall it be deemed to constitute an express or implied representation or
determination by Lenders that the recovery in a forced liquidation scenario
would be equal to the advance rates established herein.

 

1.1.2                     The definition of “Floorplan L/C Sublimit” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted therefor:

 

“Floorplan L/C Sublimit” means an amount equal to $30,000,000.00.  The Floorplan
L/C Sublimit is part of, and not in addition to, the Aggregate Floorplan
Commitments.

 

1.1.3                     Section 2.14(a) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted therefor:

 

(a)                                  Increase in Aggregate Commitments
Generally.  So long as no Default has occurred and is continuing or would result
therefrom and the Aggregate Commitments have not been voluntarily reduced, upon
notice to Administrative Agent, at any time after December 15, 2012 but prior to
the Working Capital Maturity Date, Borrower may request one or more Additional
Working Capital Commitments or one or more Additional Floorplan Commitments;
provided that:  (i) after giving effect to any such addition, the maximum
aggregate amount of Additional Working Capital Commitments and Additional
Floorplan Commitments that have been added pursuant to this Section 2.14 from
and after December 15, 2012 shall not exceed $50,000,000; (ii) any such addition
shall be in an aggregate amount of $15,000,000.00 or any whole multiple of
$1,000,000.00 in excess thereof (provided that such amount may be less than
$15,000,000.00 if such amount represents all remaining availability under the
aggregate limit in

 

3

--------------------------------------------------------------------------------


 

respect of Additional Working Capital Commitments and Additional Floorplan
Commitments set forth in clause (i) of this proviso); (iii) Borrower may request
a maximum total of three (3) increases under this section and (iv) no Lender
shall be required to participate in the Additional Working Capital Commitments
or Additional Floorplan Commitments.

 

1.1.4                     Effective as of October 31, 2012, Section 6.12(a) of
the Credit Agreement is hereby deleted in its entirety and the following is
substituted therefor:

 

(a)                                  Consolidated Net Leverage Ratio.  Borrower
shall maintain, (a) as at the end of each Fiscal Period beginning with the
Fiscal Period ending October 31, 2012 through the Fiscal Period ending
January 31, 2014, a Consolidated Net Leverage Ratio not greater than 3.50 :
1.00, and (b) as at the end of each Fiscal Period from and after the Fiscal
Period ending April 30, 2014, a Consolidated Net Leverage Ratio not greater than
3.00 : 1.00.

 

1.1.5                     Schedules 1.01-A and 2.01 to the Credit Agreement are
hereby deleted in their entirety and replaced with the corresponding Schedules
attached to this First Amendment.

 

SECTION 1.2                                   INCREASED COMMITMENTS; ADDITIONAL
LENDER

 

1.2.1                     On the First Amendment Effective Date, the Aggregate
Floorplan Commitments are increased to $375,000,000.00.

 

1.2.2                     On and after the First Amendment Effective Date, BMO
Harris Bank N.A. shall be a Lender with a Floorplan Commitment, corresponding
Floorplan Percentage Share equal to that set forth on Schedule 2.01 to this
First Amendment and shall have the rights, duties and obligations of such a
Lender under the Credit Agreement and the other Loan Documents.  The Commitments
of each other Lender shall be adjusted as set forth on Schedule 2.01 to this
First Amendment.  BMO Harris Bank N.A. further agrees as follows:

 

(a)                                 BMO Harris Bank N.A. confirms that it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this First Amendment.

 

(b)                                 BMO Harris Bank N.A. will, independently and
without reliance upon the Administrative Agent or any other Lender and based
upon such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents.

 

(c)                                  BMO Harris Bank N.A. appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as the Administrative Agent is authorized to exercise
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)                                 BMO Harris Bank N.A. agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender.

 

ARTICLE II — COVENANTS

 

SECTION 2.1                                   EXPENSES

 

Borrower shall pay all reasonable expenses and costs of Administrative Agent
(including, without limitation, the reasonable attorney fees and expenses of
counsel for Administrative Agent) in connection with the preparation,
negotiation, execution and approval of this First Amendment and any and all
other documents, instruments and things contemplated hereby, whether or not such
transactions are consummated, together with all other reasonable expenses and
costs incurred by Administrative Agent chargeable to Borrower pursuant to the
terms of the Credit Agreement which are unpaid at such time.

 

ARTICLE III — CONDITIONS TO FIRST AMENDMENT; GENERAL PROVISIONS

 

SECTION 3.1                                   CONDITIONS PRECEDENT

 

3.1.1                    This First Amendment and the transactions contemplated
herein are expressly conditioned upon the satisfaction by Borrower of the
following conditions, all in the sole but reasonable discretion of the
Administrative Agent:

 

(a)                                 Borrower shall have delivered to
Administrative Agent the following documents and agreements, each in form and
substance reasonably acceptable to Administrative Agent:

 

(i)                                     a Note executed by Borrower in favor of
BMO Harris Bank N.A. evidencing the Floorplan Loan; and

 

(ii)                                   such certificates of resolutions or other
action, incumbency certificates or other certificates of Responsible Officers of
Borrower as Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with the Loan Documents to which Borrower is
a party;

 

(b)                                 No Material Adverse Effect shall have
occurred since Closing;

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing; and

 

(d)                                 Borrower shall have paid all amounts owed to
Administrative Agent and Lenders in connection with this First Amendment.

 

3.1.2                    Without limiting the foregoing, the effectiveness of
this First Amendment shall be conditioned on receipt by Administrative Agent of
the consent of all Lenders.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.2                                   RATIFICATION; ESTOPPEL;
REAFFIRMATION

 

3.2.1                     Borrower hereby reaffirms and ratifies the Credit
Agreement and other Loan Documents, as amended, modified and supplemented
hereby.

 

3.2.2                     Borrower hereby reaffirms to Administrative Agent and
to each Lending Party that each of the representations, warranties, covenants
and agreements set forth in the Credit Agreement and the other Loan Documents
with the same force and effect as if each were separately stated herein and made
as of the date hereof except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date.

 

3.2.3                     Borrower further represents and warrants that, as of
the date hereof, it has no counterclaims, defenses or offsets of any nature
whatsoever to the Obligations or any of the Loan Documents and that as of the
date hereof no unwaived Default or Event of Default by Borrower, Administrative
Agent or any Lending Party has occurred or exists under any of the Loan
Documents.

 

3.2.4                     Borrower hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Credit Agreement and other Loan
Documents, as amended, modified and supplemented hereby by this First Amendment,
represent the valid, binding, enforceable and collectible obligations of
Borrower except to the extent enforceability may be limited by bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally and by equitable principles.

 

3.2.5                     Borrower hereby affirms, acknowledges and confirms
that the provisions of this First Amendment shall be a part of the Credit
Agreement and Loan Documents for all purposes.

 

3.2.6                     Borrower affirms and acknowledges that the recitals to
this First Amendment are true and accurate and are hereby incorporated into this
First Amendment.

 

SECTION 3.3                                   RELEASE

 

Borrower does hereby release, remise, acquit and forever discharge
Administrative Agent and Lenders and Administrative Agent and Lenders’
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporation, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all action and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
First Amendment, the Credit Agreement and the other Loan Documents, except, in
each case, to the extent of the gross negligence or willful misconduct of the
Released Parties (all of the foregoing hereinafter called the “Released
Matters”).  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Borrower represents and
warrants to Administrative Agent and the Lenders that it has not purported to

 

6

--------------------------------------------------------------------------------


 

transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

 

SECTION 3.4                                   TIME OF THE ESSENCE

 

Time is of the essence of the First Amendment, the Credit Agreement and Loan
Documents.

 

SECTION 3.5                                   GOVERNING LAW; JURISDICTION; ETC.

 

3.5.1                     GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

3.5.2                     SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS FIRST
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS FIRST
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY OR ANY OF ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

3.5.3                     WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 3.5.2.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

3.5.4                     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS FIRST AMENDMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.6                                   COUNTERPARTS; SEVERABILITY

 

3.6.1                     This First Amendment may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.

 

3.6.2                     If any term or provision of this First Amendment, or
the application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this First Amendment, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this First Amendment shall be valid and
shall be enforced to the fullest extent permitted by law.

 

SECTION 3.7                                   WAIVER OF RIGHT TO JURY TRIAL

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.  IN THE EVENT OF LITIGATION, A COPY OF THIS FIRST AMENDMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 3.8                                   FINAL EXPRESSION

 

THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE FIRST AMENDMENT TO THE
CREDIT AGREEMENT AMONG THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT
BETWEEN THE PARTIES HERETO.

 

BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS FIRST AMENDMENT OR OF THE CREDIT AGREEMENT GENERALLY.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

BORROWER:

 

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Ted O. Christianson

 

Name:

Ted O. Christianson

 

Title:

Vice President of Finance, Treasurer

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Administrative Agent, L/C Issuer and Swing
Line Lender

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as a Lender

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

COBANK, ACB

 

 

 

By:

/s/ Kathleen M. Roberts

 

Name:

Kathleen M. Roberts

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Don Stafford

 

Name:

Don Stafford

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Magnus McDowell

 

Name:

Magnus McDowell

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF THE WEST

 

a California banking corporation

 

 

 

By:

/s/ Ryan Mauser

 

Name:

Ryan Mauser

 

Title:

VP

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BREMER BANK, N.A.

 

 

 

By:

/s/ Wesley Well

 

Name:

Wesley Well

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Dan Walker

 

Name:

Dan Walker

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

By:

/s/ Kristin Leuer

 

Name:

Kristin Leuer

 

Title:

V.P.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01-A

 

APPLICABLE RATES

 

Tier

 

Consolidated Leverage Ratio

 

Applicable
LIBOR
Margin (bps)

 

Applicable
Base Rate
Margin (bps)

 

Applicable L/C
Margin (bps)

I

 

Less than 1.50 to 1.00

 

150.0

 

50.0

 

150.0

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

175.0

 

75.0

 

175.0

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

200.0

 

100.0

 

200.0

IV

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

225.0

 

125.0

 

225.0

V

 

Greater than or equal to 3.00 to 1.00

 

262.5

 

162.5

 

262.5

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

LENDERS; COMMITMENTS; PERCENTAGE SHARES

 

FLOORPLAN LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

117,000,000.00

 

31.200000000

%

Bank of America, N.A.

 

$

77,500,000.00

 

20.666666667

%

CoBank, ACB

 

$

54,000,000.00

 

14.400000000

%

U.S. Bank National Association

 

$

36,000,000.00

 

9.600000000

%

Bank of the West

 

$

29,000,000.00

 

7.733333333

%

Comerica Bank

 

$

25,000,000.00

 

6.666666667

%

Bremer Bank, N.A.

 

$

16,500,000.00

 

4.400000000

%

BMO Harris Bank N.A.

 

$

20,000,000.00

 

5.333333333

%

TOTAL

 

$

375,000,000.00

 

100.000000000

%

 

WORKING CAPITAL LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

25,500,000.00

 

34.000000000

%

Bank of America, N.A.

 

$

15,000,000.00

 

20.000000000

%

CoBank, ACB

 

$

11,000,000.00

 

14.666666667

%

U.S. Bank National Association

 

$

9,000,000.00

 

12.000000000

%

Bank of the West

 

$

6,000,000.00

 

8.000000000

%

Comerica Bank

 

$

5,000,000.00

 

6.666666667

%

Bremer Bank, N.A.

 

$

3,500,000.00

 

4.666666667

%

TOTAL

 

$

75,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------